Citation Nr: 0326278	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury, to include arthritis.

2.  Entitlement to service connection for residuals of a 
lumbar spine disorder, to include arthritis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other things, denied 
the veteran's claims of service connection for residuals of a 
left knee injury, to include arthritis, residuals of a lumbar 
spine disorder, to include arthritis, tinnitus, facial scars, 
fractured ribs, a head laceration, and a dental disability.  
In May 2002, the veteran withdrew his appeal as to the claims 
of service connection for facial scars, fractured ribs, a 
head laceration, and a dental disability.  See 38 C.F.R. 
§ 20.204(b) (2003).  The veteran and his wife testified at a 
May 2003 personal hearing before the undersigned Veterans Law 
Judge and clarified the scope of the remaining issues on 
appeal.  Accordingly, the issues on currently appeal are 
listed on the cover page. 


REMAND

A review of the record indicates that further evidentiary 
development is required in this case.  In this regard, at his 
May 2003 personal hearing, the veteran testified that to the 
effect that in 1964, within one year following the date of 
his separation from active duty, he was involved in an on-
the-job motor vehicle accident while working for City Baking 
(a/k/a Rice's Bread) in Carney, Maryland; that he injured his 
left knee and low back during this accident; and that he 
received a Workmen's Compensation settlement in connection 
with this accident.  He also testified that he was first 
diagnosed as having arthritis of lumbar spine in 1964.  In 
addition, the record evidence also reflects that the veteran 
sustained a number of other post-service accidents, during 
which he injured his back and/or knee, including a work-
related accident in June 1984 that lead to a spinal fusion.  
As to the June 1984 accident, the veteran reported that he 
injured his low back when he was struck by a car while 
unloading a truck, while working for another employer.  
However, a review of the record on appeal does not indicate 
that the veteran's Workmen's Compensation records and 
reports, in connection with any of the veteran's numerous 
post-service job injuries, including the 1964 and 1984 work 
injuries, have been associated with the claims folder.  As 
these records and reports may be helpful in determining the 
nature and etiology of the veteran's claimed left knee and 
lumbar spine disabilities, a remand is warranted in order to 
permit the RO to undertake reasonable efforts to obtain these 
necessary records of the veteran's Workmen's Compensation 
claims and settlement.

In addition, the Board notes that the VCAA requires VA to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active service; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. § 5103A 
(West 2002).  Since records pertinent to this appeal appear 
to be outstanding, as reflected above, the Board finds that 
the information of record establishes that VA examinations, 
to include medical opinions, are necessary to make a decision 
on the claims.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter, "Federal Circuit") invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since May 1963 for his claimed 
disabilities (i.e., left knee and lumbar 
spine disorders, and tinnitus), to 
specifically include the VA Medical 
Center that he referred to during the May 
2003 hearing with respect to orthopedic 
treatment since 1996 and the testing he 
received for tinnitus.  Obtain all 
records identified by the veteran.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims' file, and the veteran should be 
informed in writing.

3.  The RO should obtain from the 
Maryland Department of Workmen's 
Compensation all of the records pertinent 
to the veteran's claims for benefits as 
well as the medical records relied upon 
concerning those claims in connection 
with all of the veteran's claims for 
benefits dating from 1964, to 
specifically including while working for 
City Baking (a/k/a Rice's Bread) in 
Carney, Maryland in 1964, and while 
unloading cars in 1985.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's left knee and lumbar spine 
disorders.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner is to 
acknowledge his/her review of the claims 
folder in the examination report.  Based 
on a review of the claims folder and the 
results of the examination, the examiner 
is asked to address the following 
questions:

a.  As to the lumbar spine:
i.  Has the veteran developed a 
lumbar spine disorder?  If so, 
please specify the diagnosis.

ii.  Did any currently diagnosed 
lumbar spine disorder, to include 
arthritis, have its onset the 
veteran's period of during military 
service from May 1960 to May 1963?  

iii.  Was any such lumbar spine 
disorder, to include arthritis, 
caused by any incident or event that 
occurred during the veteran's period 
of military service?

iv.  Was any diagnosed lumbar spine 
disorder, to include arthritis, 
manifested within one year from the 
date of the veteran's separation 
from service in May 1963?

b.  As to the left knee disorder:
i.  Has the veteran developed a left 
knee disorder?  If so, please 
specify the diagnosis.

ii.  Did any currently diagnosed 
left knee disorder have its onset 
the veteran's period of during 
military service from May 1960 to 
May 1963?  

iii.  Was any such left knee 
disorder caused by any incident or 
event that occurred during the 
veteran's period of military 
service?

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological examination 
to determine the nature and etiology of 
tinnitus.  Send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner is to 
acknowledge his/her review of the claims 
folder in the examination report.  Based 
on a review of the claims folder and the 
results of the examination, the examiner 
is asked to address the following 
questions:

i.  Does the veteran have tinnitus?

ii.  If yes, was it caused by any 
incident or event that occurred 
during military service, including 
the veteran's claimed exposure to 
small arms fire as well as cannon 
and heavy machinegun fire on at 
least a weekly basis while serving 
with the 3rd Armor Infantry Division 
in Germany in the late 1960's. 

6.  The RO must review the claims' file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  After completion of the 
foregoing, the RO should again review the 
record and readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


